—Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered March 19, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a term of imprisonment of 7 to 14 years. Having failed to move to withdraw his plea or vacate his judgment of conviction, defendant has not preserved for appeal his challenge to the validity or sufficiency of the plea allocution. In addition, the record does not support defendant’s contention that he was denied the effective assistance of counsel and reveals nothing that would call into question the validity of the plea, but in fact indicates that defendant’s plea allocution, which included a waiver of his right to appeal, was *744knowing, voluntary and intelligent. We find no other reviewable issues raised by defendant that survive his waiver.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.